Case 8:19-cr-00612-PWG Document1-1 Filed 12/27/19 Page 1 of 4

—ecneteel| Wei _~~____ BATERED
————}066ED __recenen

Gi) GDB/LBG: USAO 2019R00879 DEC 2] 2019

IN THE UNITED STATES DISTRICT COURT as oncenuent
FOR THE DISTRICT OF MARYLAND CLES YN
UNITED STATES OF AMERICA * *
v. *  CASENO. 14-4143-C8P
HARJIT SINGH DUB, *
Defendant *

95 cbs el ho aha ahead

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
I, Ryan Street, being duly sworn, hereby depose and state as follows:
Introduction

1. I make this affidavit in support of a criminal complaint and arrest warrant. Based
on the following facts, there is probable cause to believe that on or about December 20, 2019, in
the District of Maryland and elsewhere, HARJIT SINGH DUB (“DUB”) distributed a controlled
substance, in violation of 21 U.S.C. § 841(a)(1).

Agent Background

2. I am a Task Force Officer with the Drug Enforcement Administration (“DEA”),
and therefore an “investigative or law enforcement officer of the United States” within the meaning
of 18 U.S.C. § 2510(7). Ihave also been a member of the Montgomery County Police Department
(“MCPD”) for approximately six years, and was a Rockville City Police Officer and Montgomery
County Sheriff's Officer prior to joining MCPD. I am currently a detective assigned to the MCPD
Special Investigations Division.

3 I have participated in hundreds of investigations and arrests for offenses related to

drugs and firearms, participated in numerous Organized Crime Drug Enforcement Task Force

wn
Case 8:19-cr-00612-PWG Document1-1 Filed 12/27/19 Page 2 of 4

investigations, and authored Title III affidavits. Through my training and experience, I have
extensive knowledge pertaining to how narcotics traffickers operate drug trafficking organizations.
This knowledge extends to how narcotics traffickers distribute controlled substances, launder drug
proceeds, utilize communication networks and other instrumentalities of the drug trade (e.g.,
firearms and stash houses), and develop sources of supply.

4. Unless otherwise stated, the conclusions and beliefs I express in this affidavit are
based on my training, experience, and knowledge of the investigation, and reasonable inferences
I have drawn from my training, experience, and knowledge of the investigation.

Probable Cause

5. On or about December 20, 2019, Individual 1—an undercover detective working
on behalf of federal law enforcement—learned that DUB had successfully shipped a domestic mail
parcel (“Parcel A”) to a particular Post Office Box in Spencerville, Maryland (“the P.O. Box”).
Parcel A was addressed to Individual 2 at the P.O. Box.' Contemporaneously, Individual 1 was
informed that Parcel A likely contained approximately five kilograms of crystal
methamphetamine, a Schedule II controlled substance.

6. After learning that Parcel A had been delivered to the P.O. Box, Individual 1
traveled to the post office in Spencerville, Maryland, to retrieve the package. At the post office,
Individual 1 took possession of Parcel A, then immediately transferred the parcel to the custody
of the United States Postal Inspection Service.

7. On or about December 20, 2019, the Honorable John C. Moffett, Montgomery
County District Court Judge, signed a warrant authorizing law enforcement to open Parcel A. Law

enforcement subsequently opened Parcel A pursuant to the warrant and discovered approximately

 

! Individual 2 is a drug trafficker in the Maryland- Washington, D.C., area. As described below,
Individual 2 arranged for DUB to ship Parcel A and Parcel B to the P.O. Box.

2
Case 8:19-cr-00612-PWG Document 1-1 Filed 12/27/19 Page 3 of 4

five kilograms of a substance that appeared to be, and field-tested positive for, crystal
methamphetamine (“the methamphetamine”).

8. On or about December 23, 2019, Individual 1 learned that DUB had successfully
shipped a second parcel (“Parcel B”) to the P.O. Box. Parcel B was addressed to Individual 2 at
the P.O. Box. Contemporaneously, Individual 1 was informed that Parcel B likely contained a
fully automatic AK-47 or a similar type machine gun.

9. On or about December 23, 2019, after learning that Parcel B had been delivered to
the P.O. Box, Individual 1 travelled to the post office in Spencerville, Maryland, to retrieve the
package. At the post office, Individual 1 took possession of Parcel B, then immediately transferred
the parcel to the custody of the United States Postal Inspection Service.

10. On or about December 23, 2019, the Honorable Amy Bills, Montgomery County
District Court Judge, signed a warrant authorizing law enforcement to open Parcel B. Law
enforcement subsequently opened Parcel B pursuant to the warrant and discovered a Maadi
7.62mm x 39 caliber rifle bearing serial number 79720 (“the rifle’).

11. Prior to the shipment of Parcel A and Parcel B, Individual 2 communicated to
Individual 1 that DUB shipped Parcel A and Parcel B to the P.O. Box, and that DUB intended to
travel to Maryland to collect the money for the methamphetamine and rifle in person. Individual
2 also told DUB that Individual 1 would pay DUB for the methamphetamine and the rifle, and
arranged for DUB to meet Individual 1 in the Maryland area.

12. On or about December 26, 2019, DUB travelled from California to Washington
National Airport in Arlington, Virginia (“Washington National Airport”), where DUB met with
Individual 1 and Individual 2. Thereafter, Individual 1 and Individual 2 drove DUB to Rockville,

Maryland, where law enforcement arrested DUB.
Case 8:19-cr-00612-PWG Document1-1 Filed 12/27/19 Page 4 of 4

13. While travelling from Washington National Airport to Rockville, Maryland,
Individual 1 recorded a conversation between himself and DUB concerning the methamphetamine
and rifle. During that conversation, DUB stated in sum and substance that (1) DUB shipped the
methamphetamine and the rifle to Individual 2; (2) DUB previously fired the rifle and that DUB
believed it was a fully automatic machine gun; (3) in addition to methamphetamine, DUB could
ship large quantities of cocaine and heroin to Individual 1; and (4) DUB could distribute firearm
silencers to Individual 1.

Conclusion
14. Based on the foregoing facts, there is probable cause to support the issuance of the

requested criminal complaint and arrest warrant.

Task Force Officer Ryan Street
Drug Enforcement Administration

 

Subscribed and sworn to before me on December Z/. 2019.

(Ly 2.2

Honorable Charles B. Day
United States Magistrate J nt
